UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-14447 AMCOL INTERNATIONAL CORPORATION (Exact name of registrant as specified in its charter) Delaware 36-0724340 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2870 Forbs Avenue, Hoffman Estates, IL (Address of principal executive offices) (Zip Code) (847) 851-1500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company (as defined in Rule 12b-2 of the Exchange Act). Large accelerated filero Accelerated filerx Non-accelerated filero Smaller reporting companyo 1 Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at July 14, 2010 (Common stock, $.01 par value) 31,049,393 Shares 2 AMCOL INTERNATIONAL CORPORATION INDEX Page No. Part I - Financial Information Item 1: Financial Statements Condensed Consolidated Balance Sheets – June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Operations – three and six months ended June 30, 2010 and 2009 6 Condensed Consolidated Statements of Comprehensive Income – three and six months ended June 30, 2010 and 2009 7 Condensed Consolidated Statements of Changes in Equity – three and six months ended June 30, 2010 and 2009 8 Condensed Consolidated Statements of Cash Flows – six months ended June 30, 2010 and 2009 9 Notes to Condensed Consolidated Financial Statements 10 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3: Quantitative and Qualitative Disclosures About Market Risk 36 Item 4: Controls and Procedures 36 Part II - Other Information Item 4: Submission of Matters to a Vote of Security Holders 37 Item 6: Exhibits 37 3 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) Item 1: Financial Statements June 30, December 31, ASSETS (unaudited) * Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Deferred income taxes Income tax receivable Other Total current assets Noncurrent assets: Property, plant, equipment, and mineral rights and reserves: Land and mineral rights Depreciable assets Less: accumulated depreciation and depletion Goodwill Intangible assets, net Investment in and advances to affiliates and joint ventures Available-for-sale securities Deferred income taxes Other assets Total noncurrent assets $ $ Continued… 4 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) June 30, December 31, LIABILITIES AND SHAREHOLDERS' EQUITY (unaudited) * Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Noncurrent liabilities: Long-term debt Pension liabilities Deferred compensation Other long-term liabilities Total noncurrent liabilities Equity: Common stock Additional paid in capital Retained earnings Accumulated other comprehensive income Treasury stock ) ) Total AMCOL shareholders' equity Noncontrolling interest Total equity $ $ *Condensed from audited financial statements. The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Six Months Ended Three Months Ended June 30, June 30, Net sales $ Cost of sales Gross profit General, selling and administrative expenses Operating profit Other income (expense): Interest expense, net ) Other, net ) Income before income taxes and income (loss) from affiliates and joint ventures Income tax expense Income before income (loss) from affiliates and joint ventures Income (loss) from affiliates and joint ventures ) ) 20 ) Net income (loss) Net income (loss) attributable to noncontrolling interests ) ) 92 ) Net income (loss) attributable to AMCOL shareholders $ Weighted average common shares outstanding Weighted average common and common equivalent shares outstanding Basic earnings per share attributable to AMCOL shareholders $ Diluted earnings per share attributable to AMCOL shareholders $ Dividends declared per share $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Index AMCOL INTERNATIONAL CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (In thousands) Total AMCOL Shareholders Noncontrolling Interest Six Months Ended Six Months Ended Six Months Ended June 30, June 30, June 30, Net income (loss) $ ) $ ) Other comprehensive income (loss): Foreign currency translation adjustment ) ) ) Unrealized gain (loss) on available-for-sale securities, net of tax ) - ) - - - Unrealized gain (loss) on interest rate swap agreements, net of tax ) ) - - Other, net of tax 64 ) 64 ) - - Comprehensive income (loss) $ ) $ ) Total AMCOL Shareholders Noncontrolling Interest Three Months Ended Three Months Ended Three Months Ended June 30, June 30, June 30, Net income (loss) $ $
